DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
Claim 7, line 2, change “include” to --includes--;
Claim 8, line 9, change “an” to --the--;
Claim 8, line 10, change second recitation of “a” to --the--;
Claim 8, line 13, before “wireless” insert --a--;
Claim 8, line 15, before “wireless” insert --the--; and
Claim 8, line 17, change “include” to --includes--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy (US#2018/0225628).
Regarding claims 1 and 16, Roy discloses a package receptacle (Fig. 1A), comprising:
a main body container 116 having an interior, a front, a back, a first side and a second side opposing each other between the front and the back, and an opening formed at the top of the main body;
a lid 126 mounted at the top of the main body and configured to move horizontally between an open position and a closed position, wherein in the closed position the top is completely covered by the lid, and in the open position the lid is moved towards the back of the main body to expose the opening at the top of the main body;
a drive system 308 (motor) mounted to the lid at a bottom side of the lid that moves the lid between the open and closed positions;
a controller 312 operably coupled to the drive system and configured to control the drive system to move the lid selectively to the open position and the closed position; and
a wireless network transceiver 324 coupled to the controller and configured to receive commands to move the lid to the open position and provide the commands to the controller ([0069]).
Regarding claims 2 and 18, wherein the wireless network transceiver is a local (at receptacle) wireless network transceiver, the package receptacle further includes a cellular data network transceiver 268 ([0053]).
Regarding claims 4 and 18, wherein the controller is responsive to the commands, and wherein the controller is configured to operate the drive system to open the lid only when a preshared key is provided in an open command that matches a pre-shared key in a memory 264 associated with the controller ([0069]).
Regarding claim 5, wherein the lid is mounted on opposing sliding rails 304 ([0068]) disposed on the first side and the second side of the main body, these rails being viewed and labeled “telescoping roller tracks”.
Regarding claim 7, further comprising a door 108 at a side of the main body that include a lock 112 and which, when opened, allows access to the interior of the main body.  The side being viewed and labeled as  the “rear” side of the main body.
Regarding claim 19, further comprising, in response to receiving the open command, the postal and package receptacle transmitting a message to an owner of the postal and package receptacle that a package has been received (e.g. see method claim 15).

Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farris et al. (US#2016/0033966).
Regarding claim 1, Farris discloses a package receptacle3, comprising:
a main body container 202 having an interior, a front, a back, a first side and a second side opposing each other between the front and the back, and an opening formed at the top of the main body;
a lid 208 mounted at the top of the main body and configured to move horizontally between an open position and a closed position, wherein in the closed position the top is completely covered by the lid, and in the open position the lid is moved towards the back of the main body to expose the opening at the top of the main body;
a drive system (automated functionality, [0044], lines 23-26) mounted to the lid at a bottom side of the lid that moves the lid between the open and closed positions (see Fig. 2);
a controller 128 operably coupled to the drive system and configured to control the drive system to move the lid selectively to the open position and the closed position; and
a wireless network transceiver 430 ([0073]) coupled to the controller and configured to receive commands to move the lid to the open position and provide the commands to the controller.
Regarding claim 2, wherein the wireless network transceiver is a local (at receptacle, [0044], lines 8-9) wireless network transceiver, the package receptacle further includes a cellular data network transceiver ([0073]).
Regarding claim 4, wherein the controller is responsive to the commands, and wherein the controller is configured to operate the drive system to open the lid only when a preshared key is provided in an open command that matches a pre-shared key in a memory associated with the controller ([0104], steps 408-409).
Regarding claim 7, further comprising a door 204 at a side of the main body that include a lock and which, when opened, allows access to the interior of the main body.  The side being viewed and labeled as  the “rear” side of the main body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (US#2018/0225628) in view of Pargoe (US#2017/0228692).
Regarding claim 3, Roy discloses a solar array ([0068], last sentence) but fails to disclose the array mounted on a top of the lid.  However, as evidenced by Pargoe, such a configuration is known in the package receptacle art, see solar array 4600 on lid 4110.  Therefore, as evidenced by Pargoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roy by replacing its solar array with a lid mounted solar array.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the lid mounted solar array would enhance power generation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Farris et al. (US#2016/0033966) in view of Pargoe (US#2017/0228692).
Regarding claim 3, Farris discloses a solar array ([0052]) but fails to disclose the array mounted on a top of the lid.  However, as evidenced by Pargoe, such a configuration is known in the package receptacle art, see solar array 4600 on lid 4110.  Therefore, as evidenced by Pargoe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farris by replacing its solar array with a lid mounted solar array.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (See MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The substitution of the lid mounted solar array would enhance power generation.
Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-15 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068.  The examiner can normally be reached on 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677